Exhibit 10.16

 

SECOND AMENDMENT TO

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED DEFERRED COMPENSATION PLAN (this
“Second Amendment”) is made and entered into as of the 7th day of November,
2007, by STATION CASINOS, INC., a Nevada corporation, with its principal offices
located at 1505 South Pavilion Center Drive, Las Vegas, Nevada  89135 (the
“Company”).

 

WHEREAS, the Company adopted a Amended and Restated Deferred Compensation Plan,
effective as of January 1, 2001 (the “Plan”); and

 

WHEREAS, the Company now desires to amend the Plan as provided herein.

 

NOW, THEREFORE, effective as of November 7, 2007, the Plan is amended as
follows:

 

1.             Section 2(d) of the Plan is hereby amended in full to read as
follows:

 

                “(d)         “Change in Control” shall mean the following:  (A)
prior to the occurrence of an Initial Public Offering, the consummation of any
transaction (including, without limitation, any merger or consolidation) as a
result of which any “person” or “group” (in each case, as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than any Member of Fertitta Colony Partners LLC, a Nevada limited
liability company (“Parent”) who is an Existing Equity Holder or Permitted
Transferee  of such a Member of Parent, or an Affiliate thereof, becomes the
“beneficial owner” (as such term is defined in rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the total issued and
outstanding Class A Units and Class B Units of Parent; (B) after the occurrence
of an Initial Public Offering, the consummation of any transaction (including,
without limitation, any merger or consolidation) as a result of which any person
or group, other than a Member of Parent who is an Existing Equity Holder or
Permitted Transferee of such a Member of Parent, or any Affiliate thereof,
becomes the beneficial owner of more than thirty-five percent (35%) of the total
issued and outstanding shares of Voting Stock of the IPO Corporation; or (C) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation) in one or a series of related transactions, of more
than fifty percent (50%) (as measured by fair market value at the time of
transfer) of the assets of the Company to any person (other than the Company or
a Company subsidiary), other than (x) any Member of Parent on the date hereof or
Permitted Transferee of such a Member of Parent or Affiliate thereof or (y) as
part of any financing transaction engaged in by the Company or a Company
subsidiary.  In addition, no Change in Control shall be deemed to have occurred
as a result of any reorganization of or similar transaction engaged in by the
Company or any subsidiary of the Company (including in respect of an Initial
Public Offering).  The consummation of the transactions contemplated by that
Agreement and Plan of Merger dated February 23, 2007, and amended as of May 4,
2007, among Parent, FCP Acquisition Sub, a Nevada corporation, and the Company
shall not constitute a “Change in Control” hereunder.  For purposes of this
definition, the terms “Initial Public

 

 

--------------------------------------------------------------------------------


 

Offering” and “Permitted Transferee” shall have the meanings given to such terms
in the Second Amended and Restated Operating Agreement of Parent dated of even
date herewith, by and among FC Investor, LLC, FCP Class B Holdco LLC, Frank J.
Fertitta III, Lorenzo J. Fertitta and the other members party thereto.  For
purposes of this definition, (1) “Affiliate” shall mean any individual, firm,
partnership, association, trust, company, corporation or other entity (“Person”)
controlling, controlled by or under common control with the Company; (2)
“Existing Equity Holder” shall mean (a) the affiliates of Colony Capital, LLC,
including FC Investor, LLC and its affiliated funds and controlled accounts and
(b) Frank J. Fertitta III, Blake L. Sartini, Delise F. Sartini, Lorenzo J.
Fertitta, Scott M Nielson, William W. Warner and Richard J. Haskins, and their
executors, administrators or the legal representatives of their estates, their
heirs, distributees and beneficiaries, and any trust as to which any of the
foregoing is a settlor or co-settlor and any corporation, partnership or other
entity which is an Affiliate of any of the foregoing, and any lineal descendants
of such persons (but only to the extent that the beneficial ownership of the
Class A Units and/or Class B Units of Parent held by such lineal descendants was
directly received by gift, trust or sale from any such person); (3) “IPO
Corporation” shall mean the Company (or Affiliate thereof) which is the issuer
of the equity interests offered and sold in the Initial Public Offering; and (4)
“Voting Stock” shall mean capital stock or other equity interests of any class
or classes whose holders are entitled under ordinary circumstances (irrespective
of whether at the time stock or other equity interests of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency) to vote for the election of a majority of the directors, managers,
trustees or other governing body of such Person.”

2.             Capitalized terms not otherwise defined in this Second Amendment
shall have the meanings set forth in the Plan.

 

3.             Except as expressly amended by this Second Amendment, all other
terms and provisions of the Plan shall remain unaltered, are hereby reaffirmed,
and shall continue in full force and effect.

 

4.             This Second Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same document, with the same effect as if all parties had signed on the same
page.

 

[Signature Page Follows]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Second Amendment effective as
of the date first written above.

 

STATION CASINOS, INC.

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief

 

 

Accounting Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------